 

Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made and entered into as of the 10th day of May, 2003 by and between
IKON Office Solutions, Inc., an Ohio corporation with its principal office
located at 70 Valley Stream Parkway, Malvern, Pennsylvania 19355 (together with
its successors and assigns permitted under this Agreement, the “Company”) and
William S. Urkiel, who currently resides at 3 Dovecote Lane, Malvern,
Pennsylvania 19355 (the “Executive”);

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue to employ the Executive and to enter
into an agreement embodying the terms of such continued employment;

 

WHEREAS, the Executive desires to accept continued employment with the Company,
subject to the terms and provisions of this Employment Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (together, the “Parties”)
agree as follows:

 

1. Definitions.

 

(A) “Affiliate” of a Person shall mean a Person who directly or indirectly
controls, is controlled by, or is under common control with, the Person
specified.

 

(B) “Agreement” shall mean this Employment Agreement, which includes for all
purposes its Exhibits hereto.

 

(C) “Base Salary” shall mean the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant to Section 4.

 

(D) “Board” shall mean the Board of Directors of the Company.

 

(E) “Cause” shall mean:

 

(1) Executive fails to comply with any material written Company policy, as the
same may from time to time be adopted and/or modified by the Company, including,
but not limited to, the Company’s Code of Ethics;

 

(2) Executive breaches his/her material obligations under the terms of this
Agreement; or

 

(3) the Executive has committed an act of dishonesty, moral turpitude or theft
against the Company or has breached his/her duties of loyalty to the Company.

 

1



--------------------------------------------------------------------------------

(F) “Change in Control” shall mean the occurrence of any of the following
events:

 

(1) any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, as amended, becomes a “beneficial owner,” as
such term is currently used in Rule 13d-3 promulgated under that act, of 20% or
more of the Voting Stock of the Company;

 

(2) a majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the Effective Date;
provided that any individual becoming a director subsequent to such date whose
election or nomination for election was supported by a majority of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director;

 

(3) the Company adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets;

 

(4) 50% or more of the assets of the Company is disposed of pursuant to a
merger, consolidation or other transaction or series of transactions (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction or series of transactions beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, more than 50% of the Voting Stock or other ownership interests
of the entity or entities, if any, that succeed to the business of the Company);
or

 

(5) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold 50% or less of the Voting Stock of the
combined company, (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company).

 

(G) “Claim” shall mean any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information.

 

(H) “Committee” shall mean the Human Resources Committee of the Board;

 

(I) “Common Stock” shall mean common stock of the Company.

 

(J) “Constructive Termination Without Cause” shall mean a termination by the
Executive of his/her employment hereunder on 30 days’ written notice given by
him/her to the Company following the occurrence, without his/her prior written
consent, of any of the following events, unless the Company shall have fully
cured all grounds for such termination within 15 days after the Executive gives
notice thereof:

 

(1) any reduction in his/her then current Base Salary or in his/her annual
incentive bonus award opportunity set forth herein;

 

2



--------------------------------------------------------------------------------

(2) any material failure to timely grant, or timely honor, any equity or
long-term incentive award under Sections 1 (Q) through 1 (S);

 

(3) any material breach of the Company’s obligations, representations or
warranties in this Agreement;

 

(4) any failure during the term of this Agreement to appoint, elect or reelect
him to any of the positions described in Section 3(A); the removal of him during
the term of this Agreement from any such position; or any change in the
reporting structure so that he reports to someone other than the Chief Executive
Officer of the Company;

 

(5) any material diminution in his duties or the assignment to him of duties
that materially impair his ability to perform his duties;

 

(6) following any Change in Control, any relocation of the Company’s principal
office, or of his own office as assigned to him by the Company, to a location
more than 50 miles from Malvern, Pennsylvania;

 

(7) following any Change in Control, any failure by the Company to continue in
effect any compensation plan in which the Executive participated immediately
prior to such Change in Control and which is material to the Executive’s total
compensation, including but not limited to the Company’s stock option, incentive
compensation, deferred compensation, stock purchase, bonus and other plans or
any substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or any failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis no less favorable to the Executive, both in terms of the amount of
benefits provided and the level of the Executive’s participation relative to
other participants, as existed immediately prior to such Change in Control;

 

(8) following any Change in Control, any failure by the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company’s pension, life insurance, medical,
health and accident, or disability plans in which the Executive was
participating immediately prior to such Change in Control, the taking of any
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any perquisite enjoyed by the
Executive at the time of such Change in Control, or the failure by the Company
to maintain the vacation allowance provided in Section 7 with respect to the
Executive;

 

(9) following any Change in Control, any failure to elect Executive as Chief
Financial Officer of the Person acquiring the Company with duties and

 

3



--------------------------------------------------------------------------------

responsibilities of comparable scope to Executive’s duties and responsibilities
immediately prior to such Change in Control; or

 

(10) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale or similar transaction.

 

(K) “Disability” shall mean Total Disability as defined in the Company’s
Long-Term Disability Plan, as amended from time to time.

 

(L) “Effective Date” shall mean May 10, 2003, or such later date as the Parties
may mutually agree to.

 

(M) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.

 

(N) “Potential Change in Control” shall mean the occurrence of any of the
following events:

 

(1) the Company enters into an agreement, the consummation of which will result
in the occurrence of a Change in Control;

 

(2) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, will constitute a Change in
Control; or

 

(3) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(O) “Proceeding” shall mean any threatened or actual action, suit or proceeding,
whether civil, criminal, administrative, investigative, appellate or other.

 

(P) “Pro-Rata” shall mean a fraction, the numerator of which is the number of
days that the Executive was employed in the applicable performance period (a
fiscal year in the case of an annual incentive bonus award) and the denominator
of which shall be the number of days in the applicable performance period.

 

(Q) “Regular Stock Option” shall mean the regular stock option provided to
Executive under the terms of the Employment Agreement dated May 10, 1999 between
Executive and the Company, which option is to purchase 75,000 shares of Common
Stock and becomes exercisable over a five-year vesting period in five equal
annual installments beginning May 10, 2000, subject to the terms, conditions and
adjustments set forth in Section 8 below.

 

4



--------------------------------------------------------------------------------

(R) “Special Restricted Stock” shall mean the 50,000 shares of restricted Common
Stock provided to Executive under the terms of the Employment Agreement dated
May 10, 1999 between Executive and the Company, which restricted stock is to be
issued and distributed to Executive as follows: (1) 25,000 shares which shall
vest over a period of five years beginning May 10, 1999 in three equal annual
installments commencing on May 10, 2002, (2) 12,500 shares which shall vest on
May 10, 2004, and (3) 12,500 shares which shall vest on May 10, 2009, subject to
the terms, conditions and adjustments set forth in Section 8 below.

 

(S) “Special Stock Option” shall mean the special stock option provided to
Executive under the terms of the Employment Agreement dated May 10, 1999 between
Executive and the Company, which option is to purchase 50,000 shares of Common
Stock and becomes exercisable over a five-year vesting period in five equal
annual installments beginning May 10, 2000, subject to the terms, conditions and
adjustments set forth in Section 8 below.

 

(T) “Term of Agreement” shall mean the period specified in Section 2.

 

(U) “Termination Date” shall mean the date on which the Executive’s employment
with the Company terminates in accordance with this (or any subsequent)
Agreement.

 

(V) “Voting Stock” shall mean issued and outstanding capital stock or other
securities of any class or classes having general voting power, under ordinary
circumstances in the absence of contingencies, to elect, in the case of a
corporation, the directors of such corporation and, in the case of any other
entity, the corresponding governing Person(s).

 

2. Term of Agreement.

 

The Company hereby agrees to continue to employ the Executive under this
Agreement, and the Executive hereby accepts such continued employment, for the
Term of Agreement. The initial Term of Agreement shall commence as of the
Effective Date and shall end on the second anniversary thereof. Thereafter, the
Term of Agreement shall be automatically extended for additional one-year
periods (“extension periods”) unless either party provides notice of non-renewal
at least sixty (60) days prior to the expiration of the Initial Term or
extension period. Termination of Executive’s employment as a result of
non-renewal by the Company shall be treated as a termination subject to the
provisions of Section 8(D) (Termination without Cause) of this Agreement. Notice
of non-renewal by Executive shall be treated as a termination subject to the
provisions of Section 8(G) (Voluntary Termination) of this Agreement.
Notwithstanding the foregoing, the Term of Agreement may be terminated at any
time prior to the expiration of the Initial Term and/or any extension period in
accordance with the provisions of Section 8.

 

5



--------------------------------------------------------------------------------

3. Positions, Duties and Responsibilities.

 

(A) During the Term of Agreement, the Executive shall serve as Senior Vice
President and Chief Financial Officer of the Company; shall have the authority,
duties and responsibilities customarily exercised by an individual serving in
those positions in a corporation of the size and nature of the Company; shall
perform such duties relating to the management and operations of the Company,
consistent with the foregoing, as may from time to time be assigned to him by
the Chief Executive Officer of the Company (the “CEO”); shall be assigned no
duties or responsibilities that are materially inconsistent with, or that
materially impair his ability to discharge, the foregoing duties and
responsibilities; and shall report solely and directly to the CEO.

 

(B) During the Term of Agreement, Executive will (1) devote substantial and
full-time attention and energies to the business of the Company, particularly to
its financial function, and diligently perform all duties incident to his/her
employment; (2) use his/her best efforts to promote the interests and goodwill
of the Company; and (3) perform such duties commensurate with his office as
Senior Vice President and Chief Financial Officer of the Company as may be
assigned to him/her by the CEO.

 

4. Base Salary.

 

Commencing as of the Effective Date, the Executive shall be paid an annualized
Base Salary of $450,000, payable in accordance with the regular payroll
practices of the Company. The Base Salary shall be reviewed no less frequently
than annually for increase in the discretion of the CEO and, if applicable, the
Board.

 

5. Annual Incentive Award Opportunity.

 

The Executive shall be eligible for an annual incentive bonus award opportunity
from the Company in respect of each fiscal year of the Company that ends during
the Term of Agreement. The target amount for such annual incentive bonus award
opportunity shall be no less than $337,500, the achievement of which shall be
based upon the performance of the Company and the performance of the Executive.
In addition, in the sole discretion of the CEO, the Executive may be eligible to
receive an additional annual overachievement bonus award opportunity. To the
extent earned, the Executive shall be paid his/her annual incentive awards at
the same time that other senior-level executives receive their incentive awards.

 

6. [ Intentionally left blank ]

 

7. Other Benefits.

 

(A) Other Executive Compensation Plans. During the Term of Agreement, the
Executive shall be entitled to participate in all compensation plans and
programs that are, from time to time, made generally available to senior
executives of the Company, including, without limitation, the Executive Deferred
Compensation Plan.

 

6



--------------------------------------------------------------------------------

(B) Employee Benefits. During the Term of Agreement, the Executive shall
participate in all employee benefit plans and programs made available generally
to the Company’s senior executives, including, without limitation, pension,
savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans or
programs, accidental death and dismemberment protection, travel accident
insurance, and any other employee welfare or retirement benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans or programs that supplement the above-listed types of plans or programs,
whether funded or unfunded.

 

(C) Expenses. The Executive is authorized to incur reasonable expenses in
carrying out his/her duties and responsibilities hereunder and the Company shall
promptly reimburse him/her for all such expenses, subject to documentation in
accordance with reasonable policies of the Company.

 

(D) Vacation. Executive shall be entitled to four weeks paid vacation per year.

 

8. Termination of Employment.

 

(A) Termination Due to Death. In the event that the Executive’s employment
hereunder is terminated due to his/her death, his/her estate or his/her
beneficiaries (as the case may be) shall be entitled to:

 

(1) Base Salary through the end of the month in which his/her death occurs;

 

(2) a Pro-Rata annual incentive bonus award for the fiscal year in which his/her
death occurs, based on the Executive’s annual incentive bonus award opportunity
for the year of death (excluding any overachievement bonus award opportunity),
payable in a lump sum promptly following his/her death, regardless of the
Executive’s and Company’s performance during such fiscal year;

 

(3) the continued right to exercise each outstanding stock option, including the
Special Stock Option, for a minimum period of 12 months (provided, however, that
no options can be exercised beyond their expiration date), all such options to
become fully vested and exercisable as of the date of his/her death, and the
immediate vesting of all shares of restricted stock, including the Special
Restricted Stock, as of the date of his/her death;

 

(4) immediate vesting in the Company’s Retirement Savings Plan (or any successor
401(k) plan), pension plan, supplemental retirement plan and deferred
compensation plans; and

 

(5) the benefits described in Section 8(H)(1).

 

7



--------------------------------------------------------------------------------

(B) Termination Due to Disability. In the event that the Executive’s employment
hereunder is terminated due to Disability, he/she shall be entitled to the
following:

 

(1) periodic disability payments in accordance with the Company’s Long-Term
Disability Plan;

 

(2) Base Salary through the end of the month in which the Termination Date
occurs;

 

(3) a Pro-Rata annual incentive bonus award for the fiscal year in which his/her
Termination Date occurs, based on the Executive’s annual incentive bonus award
opportunity for such fiscal year (excluding any overachievement bonus award
opportunity), payable in a lump sum promptly following the Termination Date,
regardless of the Executive’s and Company’s performance during such fiscal year;

 

(4) the continued right to exercise each outstanding stock option, including the
Special Stock Option, for a minimum period of 12 months (provided, however, that
no options can be exercised beyond their expiration date), all such options to
become fully vested and exercisable as of the Termination Date, and the
immediate vesting of all shares of restricted stock, including the Special
Restricted Stock, as of the Termination Date; and

 

(5) continued participation, for a period of two years from the Termination
Date, in all medical, dental, vision, hospitalization, disability and life
insurance coverages and in all other employee welfare benefit plans, programs
and arrangements in which he/she was participating on the date on which his/her
employment terminates, on terms and conditions that are no less favorable to
him/her than those that applied on such date, and with COBRA benefits commencing
thereafter; provided that the Company’s obligation under this Section 8(B)(5)
shall be reduced to the extent that equivalent coverages and benefits
(determined on a coverage-by-coverage and benefit-by-benefit basis) are provided
under the plans, programs or arrangements of a subsequent employer; and

 

(6) immediate vesting in the Company’s Retirement Savings Plan (or any successor
401(k) plan), pension plan, supplemental retirement plan and deferred
compensation plans; and

 

(7) the benefits described in Section 8(H)(1).

 

No termination of the Executive’s employment for Disability shall be effective
until the Company first gives 15 days written notice of such termination to
Executive.

 

8



--------------------------------------------------------------------------------

(C) Termination by the Company for Cause.

 

(1) No termination of the Executive’s employment hereunder by the Company for
Cause shall be effective unless the provisions of this Section 8(C)(1) shall
have been complied with. The Executive shall be given written notice by the CEO
of the intention to terminate him/her for Cause, such notice to state in detail
the particular circumstances that constitute the grounds on which the proposed
termination for Cause is based. Except in the case of a termination for Cause
pursuant to Section 1(E)(1) or Section 1(E)(3) which will be effective, in the
sole discretion of the CEO, on the date set forth in the notice, the Executive
shall have 15 days after receiving such notice in which to cure such grounds, to
the extent such cure is possible. If he/she fails to cure such grounds, his/her
employment hereunder shall thereupon be terminated for Cause.

 

(2) In the event that the Executive’s employment hereunder is terminated by the
Company for Cause in accordance with Section 8(C)(1), he/she shall be entitled
to:

 

(A) 30 days to exercise any stock option which is vested and exercisable on the
Termination Date (provided, however, that no options shall be exercisable after
their expiration date). All stock options, including the Special Stock Option,
which are not vested and exercisable as of the Termination Date will be
forfeited, and all restricted stock, including the Special Restricted Stock,
which has not vested and been distributed as of the Termination Date will be
forfeited; and

 

(B) the benefits described in Section 8(H)(1).

 

(D) Termination Without Cause. In the event that the Executive’s employment
hereunder is terminated by the Company without Cause and Sections 8(A) (death),
(B) (disability) and (F) (change in control) do not apply, and provided
Executive executes a full release satisfactory to the Company, then the
Executive shall be entitled to:

 

(1) Base Salary for a two-year period ending on the second anniversary of the
Termination Date, payable as provided in Section 4;

 

(2) a Pro-Rata annual incentive award for the fiscal year in which the
Termination Date occurs, based on the Executive’s annual bonus opportunity for
such fiscal year (excluding any overachievement bonus opportunity), payable in a
lump sum promptly following the Termination Date, regardless of the Executive’s
and Company’s performance during such fiscal year;

 

(3) an amount equal to twice the Executive’s annual bonus opportunity for the
year of termination (excluding any overachievement bonus opportunity), payable
in equal installments over the two-year period ending on the second anniversary
of the Termination Date;

 

9



--------------------------------------------------------------------------------

(4) the continued right to exercise the Special Stock Option for a period of two
years from the Termination Date (provided, however, that no options can be
exercised after their expiration date), such Special Stock Option to become
fully vested and exercisable as of the Termination Date, and the immediate
vesting of all shares of Special Restricted Stock as of the Termination Date;

 

(5) the continued right to exercise any vested and exercisable stock option,
other than the Special Stock Option, for a minimum period of 12 months from the
Termination Date (provided, however, that no options can be exercised after
their expiration date). During the 12-month period following the Termination
Date, all unvested stock options (other than the Special Stock Option) will
continue to vest as if the Executive were still employed with the Company. All
stock options, other than the Special Stock Option, which are not vested or
exercised as of 12 months following the Termination Date will be forfeited. In
addition, all restricted stock, other than the Special Restricted Stock, which
has not been distributed as of the Termination Date will be forfeited;

 

(6) continued participation, through the second anniversary of the Termination
Date, in all medical, dental, vision, hospitalization, disability and life
insurance coverages and in all other employee welfare benefit plans, programs
and arrangements in which he/she or his/her family members were participating on
such date, on terms and conditions that are no less favorable to him/her than
those that applied on such date and with COBRA benefits commencing thereafter;
provided that the Company’s obligation under this Section 8(D)(5) shall be
reduced to the extent that equivalent coverages and benefits (determined on a
coverage-by-coverage and benefit-by-benefit basis) are provided under the plans,
programs or arrangements of a subsequent employer;

 

(7) immediate vesting in the Company’s Retirement Savings Plan (or any successor
401(k) plan), pension plan, supplemental retirement plan, and deferred
compensation plans; and

 

(8) the benefits described in Section 8(H)(1).

 

(E) Constructive Termination Without Cause. In the event that: (i) a
Constructive Termination Without Cause occurs and (ii) Section 8(F) (change in
control) does not apply, then the Executive shall have the same entitlements as
provided under Section 8(D) for a termination by the Company without Cause.

 

(F) Termination Without Cause Following a Change in Control or Potential Change
in Control. In the event that: (i) the Executive’s employment hereunder is
terminated (A) through a Constructive Termination without Cause or (B) by the
Company without Cause and (ii) the termination of employment occurs within two
years following a Change in Control, and provided Executive executes a full
release satisfactory to the Company, then the Executive shall be entitled to:

 

(1) Base Salary through the second anniversary of the Termination Date, payable
as provided in Section 4;

 

10



--------------------------------------------------------------------------------

(2) a Pro-Rata annual incentive bonus award for the fiscal year in which the
Termination Date occurs based on the Executive’s annual incentive bonus award
opportunity for such fiscal year (excluding any overachievement bonus award
opportunity), payable in a lump sum promptly following the Termination Date,
regardless of the Executive’s and Company’s performance during such fiscal year;

 

(3) an amount equal to twice the Executive’s annual bonus opportunity for the
year of termination (excluding any overachievement bonus award opportunity)
payable in equal installments over the 24-month period for which Base Salary is
continued;

 

(4) the continued right to exercise the Special Stock Option for a period of two
years from the Termination Date (provided, however, that no options may be
exercised after their expiration date), such Special Stock Option to become
fully vested and exercisable as of the Termination Date;

 

(5) the continued right to exercise any outstanding stock option, other than the
Special Stock Option, for a period of 3 months from the Termination Date
(provided, however, that no options may be exercised after their expiration
date), all such options to become fully vested and exercisable as of the
Termination Date;

 

(6) an amount equal to the Company’s contributions to which the Executive would
have been entitled under the Company’s Retirement Savings Plan (or any successor
thereto) if the Executive had continued working for the Company and the
Retirement Savings Plan continued in force during the twenty-four months
following the Termination Date (“Separation Period”) at the highest annual rate
of Base Salary achieved during the Executive’s period of actual employment with
the Company, and making the maximum amount of employee contributions, if any, as
are required under such plan;

 

(7) the immediate vesting of all shares of restricted stock, including the
Special Restricted Stock, as of the Termination Date;

 

(8) an amount equal to the excess of (i) the present value of the benefits to
which the Executive would be entitled under the Company’s pension plan and
Company’s supplemental retirement plan (and any successor thereto) if the
Executive had continued working for the Company for a period of 24 months
following the Termination Date at the highest annual rate of Base Salary
achieved during the Executive’s period of actual employment with the Company,
and the pension plan continued in force during the Separation Period, over (ii)
the present value of the benefits to which the Executive is actually entitled
under the Company’s pension plan and supplemental retirement plan, each computed
as of the date of the Executive’s Date of Termination, with present values to be
determined using the discount rate used by the Pension Benefits Guaranty
Corporation to calculate the benefit liabilities under the pension plan in the
event of a plan termination on the Date of Termination, compounded monthly, the
mortality tables prescribed in the Company’s Pension Plan for determining
actuarial equivalence, and the reduction factor (if

 

11



--------------------------------------------------------------------------------

any) for the early commencement of pension payments based on the Executive’s age
on the last day of the 24th month following the Termination Date;

 

(9) immediate vesting in the Company’s Retirement Savings Plan (or any successor
401(k) plan), pension plan, supplemental retirement plan and deferred
compensation plans;

 

(10) continued participation, through the second anniversary of the Termination
Date, in all medical, dental, vision, hospitalization, disability and life
insurance coverages and in all other employee welfare benefit plans, programs
and arrangements in which he/she or his/her family members were participating on
such date, on terms and conditions that are no less favorable to him/her than
those that applied on such date and with COBRA benefits commencing thereafter,
provided that the Company’s obligation under this Section 8(F)(9) shall be
reduced to the extent that equivalent coverages and benefits (determined on a
coverage-by-coverage and benefit-by-benefit basis) are provided under the plans,
programs or arrangements of a subsequent employer; and

 

(11) the benefits described in Section 8(H)(1).

 

For purposes of this Section 8(F), if preceded by a Potential Change in Control,
any of the following events (if such event occurs within two years following
such Potential Change in Control) shall be deemed to be a Termination of
Executive’s Employment without Cause following a Change in Control: (i) the
Executive’s employment is terminated without Cause and such termination is at
the request or direction of or pursuant to negotiations with a Person who has
entered into an agreement with the Company the consummation of which will
constitute a Change in Control; 2) the Executive’s employment is terminated
through a Constructive Termination Without Cause and the circumstances or events
which constitute the basis for Executive’s claim of Constructive Termination
occur at the request or direction of, or pursuant to negotiations with, such
Person, or 3) the Executive’s employment is terminated without Cause and such
termination is otherwise in connection with or in anticipation of a Change in
Control which actually occurs.

 

The Company agrees that the Executive is not required to seek other employment
or to attempt in any way to reduce amounts payable to Executive under this
Section 8(F), and the amounts payable to pursuant to this Section 8(F) shall not
be reduced by any amounts earned by or payable to Executive, except as provided
in Section 8(F)(X).

 

(G) Voluntary Termination. In the event that the Executive terminates his
employment with the Company on his own initiative, other than by death, for
Disability, or by a Constructive Termination without Cause, then he shall have
the same entitlements as provided in Section 8(C)(2) in the case of a
termination by the Company for Cause. A voluntary termination under this Section
8(G) shall be effective upon written notice to the Company and shall not be
deemed a breach of this Agreement.

 

12



--------------------------------------------------------------------------------

(H) Miscellaneous.

 

(1) On any termination of the Executive’s employment hereunder, he shall be
entitled to:

 

(A) Base Salary through the Termination Date;

 

(B) any amounts due him/her under Section 7;

 

(C) a lump-sum payment in respect of accrued but unused vacation days at his/her
Base Salary rate in effect as of the Termination Date;

 

(D) payment, promptly when due, of all amounts owed to him/her in connection
with the termination; and

 

(E) other benefits, if any, in accordance with applicable plans, programs and
arrangements of the Company. This provision will permit the Executive to elect
to take advantage of any provisions of, or changes to, the IKON benefit plans
which are applicable to IKON employees generally (including, without limitation,
provisions relating to the vesting/exercisability of stock options in the event
of retirement or disability), provided that Executive opts to have such general
provisions applied on his/her behalf instead of those set forth in this
Agreement. In no event, however, will this provision entitle Executive to
duplicative or double benefits, nor shall he/she be eligible to receive payments
under any severance program of the Company applicable to employees generally.

 

(2) Any amounts due under this Section 8 are considered to be reasonable by the
Company and are not in the nature of a penalty.

 

9. Golden Parachute Tax. In the event that any payment or benefit made or
provided to or for the benefit of the Executive in connection with this
Agreement, the Executive’s employment with the Company, or the termination
thereof (a “Payment”) is determined to be subject to any excise tax (“Excise
Tax”) imposed by Section 4999 of the Code (or any successor to such Section),
the Company shall pay to the Executive, prior to the time any Excise Tax is
payable with respect to such Payment (through withholding or otherwise), an
additional amount which, after the imposition of all income, employment, excise
and other taxes, penalties and interest thereon, is equal to the sum of (i) the
Excise Tax on such Payment plus (ii) any penalty and interest assessments
associated with such Excise Tax. The determination of whether any Payment is
subject to an Excise Tax and, if so, the amount to be paid by the Company to the
Executive and the time of payment shall be made by an independent auditor (the
“Auditor”) selected jointly by the Parties and paid by the Company. Unless the
Executive agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not, during the two
years preceding the date of its selection, acted in any way on behalf of the
Company or any of its Affiliates. If the Parties cannot agree on the firm to
serve as the Auditor, then the Parties shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor.

 

13



--------------------------------------------------------------------------------

10. Indemnification; D&O Insurance.

 

(A) Indemnification. The Company agrees that: (i) if the Executive is made a
party, or is threatened to be made a party, to any Proceeding by reason of the
fact that he/she is or was a director, officer, employee, agent, manager,
consultant or representative of the Company or is or was serving at the request
of the Company or any of its Affiliates as a director, officer, member,
employee, agent, manager, consultant or representative of another Person or (ii)
if any Claim is made, or threatened to be made, that arises out of or relates to
this Agreement or the Executive’s service hereunder or in any of the foregoing
capacities, then the Executive shall promptly be indemnified and held harmless
by the Company for any Claims brought by a third party against the Executive to
the fullest extent legally permitted or authorized by the Company’s Articles of
Incorporation, Code of Regulations or Board resolutions or by the laws of the
State of Ohio, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorney’s fees, judgments, interest, expenses
of investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he/she has ceased to be a director, member, employee, agent,
manager, consultant or representative of the Company or other Person and shall
inure to the benefit of the Executive’s heirs, executors and administrators. The
Company shall advance to the Executive all costs and expenses incurred by
him/her in connection with any such Proceeding or Claim within 20 days after
receiving written notice requesting such an advance. Such notice shall include,
to the extent required by applicable law, an undertaking by the Executive to
repay the amount advanced if he/she is ultimately determined not to be entitled
to indemnification against such costs and expenses.

 

(B) D&O Insurance. During the Term of Agreement and for a period of six years
thereafter, the Company shall keep in place a directors’ and officers’ liability
insurance policy (or policies) providing comprehensive coverage to the Executive
to the extent that the Company provides such coverage for any other senior
executive or director.

 

11. Covenants.

 

(A) Confidentiality. During the Term of Agreement and thereafter, the Executive
shall not, without the prior written consent of the Company, divulge, disclose
or make accessible to any Person any confidential non-public document, record or
information concerning the business or affairs of the Company that he/she has
acquired in the course of his/her employment hereunder, except (i) to the
Company or to any authorized (or apparently authorized) agent or representative
of the Company, (ii) to authorized third parties in connection with performing
his/her duties under this Agreement, or (iii) when required to do so by law or
by a court, governmental agency, legislative body, or other Person with apparent
jurisdiction to order him/her to divulge, disclose or make accessible such
information; provided that these restrictions shall not apply to any document,
record or other information that: (i) has previously been disclosed to the
public, or is in the public domain, other than as a result of the Executive’s
breach of this Section 11(A), or (ii) is known or generally available within any
trade or industry of the Company.

 

14



--------------------------------------------------------------------------------

(B) Non-Solicitation. During the 12-month period that commences on the
Termination Date and ends on the second anniversary of the Termination Date, the
Executive shall not without the prior consent of the Company:

 

(a) solicit, on his/her own behalf or on behalf of any other Person, any
individual known by the Executive to be an employee of the Company to instead
become an employee of any Person not affiliated with the Company; or

 

(b) solicit, on his/her own behalf or on behalf of any other Person, any Person
known by the Executive to be customer of, or vendor to, the Company to cease to
be a customer or vendor of the Company and/or to become a customer of, or vendor
to, any Person not affiliated with the Company.

 

(C) Non-Competition. During the 24-month period that commences on the
Termination Date and ends on the second anniversary of the Termination Date, the
Executive shall not, without the prior consent of the Company, directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by or otherwise connected in
any substantial manner with any business which directly or indirectly competes
to a material extent with any line of business of the Company or its
subsidiaries which was operated by the Company or its subsidiaries at the
Termination Date; provided that nothing in this paragraph shall prohibit the
Executive from acquiring up to 5% of any class of outstanding equity securities
of any corporation whose equity securities are regularly traded on a national
securities exchange or in the “over-the-counter market”.

 

The foregoing non-competition restriction of this Section 11(C) shall not apply
following a Change of Control Event if (a) the Executive’s employment has been
terminated by the Company without Cause within two years following such Change
in Control Event, (b) the Executive terminates his/her employment as the result
of a Constructive Termination within two years following such Change in Control
Event or (c) the Company elects, within two years following such Change in
Control Event, not to extend the term of employment.

 

The foregoing non-competition restriction of this Section 11(C) shall not apply
following a Potential Change in Control if: (i) the Executive’s employment is
terminated without Cause within two years following such Potential Change in
Control, and such termination is at the request or direction of or pursuant to
negotiations with a Person who has entered into an agreement with the Company
the consummation of which will constitute a Change in Control; (ii) the
Executive’s employment is terminated through a Constructive Discharge without
Cause within two years following such Potential Change in Control, and the
circumstances or events which constitute the basis for Executive’s claim of
Constructive Discharge occur at the request or direction of, or pursuant to
negotiations with, such Person, iii) the Company elects, within two years
following such Potential Change in Control, not to extend the term of
employment, and such election was at the request or direction of or pursuant to
negotiations with such Person; or iv) the Executive’s employment

 

15



--------------------------------------------------------------------------------

is terminated without Cause within two years following such Potential Change in
Control and such termination is otherwise in connection with or in anticipation
of a Change in Control which actually occurs.

 

12. Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale or liquidation of all or
substantially all of the assets of the Company; provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. In the event of any sale of assets or liquidation as
described in the preceding sentence, the Company shall use its best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his/her rights to compensation and benefits, which may be transferred
only by will or operation of law, except as provided in Section 16(E).

 

13. Representations.

 

(A) The Company’s Representations. The Company represents and warrants that: (i)
it is fully authorized by action of its Board (and of any other Person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it; (ii) the execution, delivery and performance of this
Agreement by the Company does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document of
the Company; and (iii) upon the execution and delivery of this Agreement by the
Parties, this Agreement shall be the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

(B) The Executive’s Representations. The Executive represents and warrants that,
to the best of his/her knowledge and belief, (i) delivery and performance of
this Agreement by him/her does not violate any applicable law, regulation,
order, judgment or decree or any agreement to which the Executive is a party or
by which he/she is bound, and (ii) upon the execution and delivery of this
Agreement by the Parties, this Agreement shall be the valid and binding
obligation of the Executive, enforceable against him/her in accordance with its
terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

16



--------------------------------------------------------------------------------

14. Resolution of Disputes.

 

Any Claim arising out of or relating to this Agreement or the Executive’s
employment with the Company or the termination thereof shall be resolved by
binding confidential arbitration, to be held in Philadelphia, Pennsylvania, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The Company shall promptly pay
all costs and expenses, including without limitation reasonable attorneys’ fees,
incurred by the Executive or his/her beneficiaries in resolving any successful
Claim. Pending the resolution of any Claim (and provided that Executive is not
in breach of his/her post-termination obligations under this Agreement), the
Executive (and his/her beneficiaries) shall be advanced any payments which are
allegedly due under the Agreement (with the timing of such payments to be made
in accordance with the terms of this Agreement). Any amounts advanced under this
Section 14 will be subject to offset by the Company from any award obtained by
the Executive (and/or reimbursement by the Executive to the Company in the event
that his/her award (if any) is less than the amount advanced).

 

15. Notices.

 

Any notice, consent, demand, request, or other communication given to a Person
in connection with this Agreement shall be in writing and shall be deemed to
have been given to such Person (i) when delivered personally to such Person or
(ii), provided that a written acknowledgment of receipt is obtained, two days
after being sent by prepaid certified or registered mail, or by a nationally
recognized overnight courier, to the address specified below for such Person (or
to such other address as such Person shall have specified by ten days advance
notice given in accordance with this Section 15), or (iii) in the case of the
Company only, on the first business day after it is sent by facsimile to the
facsimile number set forth for the Company (or to such other facsimile number as
the Company shall have specified by ten days advance notice given in accordance
with this Section 15), with a confirmatory copy sent by certified or registered
mail or by overnight courier to the Company in accordance with this Section 15.

 

If to the Company:   

IKON Office Solutions, Inc.

70 Valley Stream Parkway

Malvern, Pennsylvania 19355

Attn: Chief Executive Officer

Facsimile #: 610-725-8279

If to the Executive:   

William S. Urkiel, at the last address known

to the Company

(with a copy to the Executive at the Company’s address)

If to a beneficiary of the Executive:    The address most recently specified by
the Executive or beneficiary through notice given in accordance with this
Section 15.

 

17



--------------------------------------------------------------------------------

16. Miscellaneous.

 

(A) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.

 

(B) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
so as to achieve the purposes of this Agreement.

 

(C) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing signed by the Parties. No waiver by
either Party of any breach of any condition or provision contained in this
Agreement shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any prior or subsequent time. To be effective, any
waiver must be set forth in a writing signed by the waiving Party.

 

(D) Headings. The headings of the Sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

(E) Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving the Company written notice thereof. In the event of
the Executive’s death or a judicial determination of his/her incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his/her beneficiary, estate or other legal
representative.

 

(F) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment.

 

(G) Governing Law/Jurisdiction. This Agreement shall be governed, construed,
performed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to principles of conflict of laws.

 

(H) Counterparts. This Agreement may be executed in two or more counterparts.

 

18



--------------------------------------------------------------------------------

(I) Employee Benefit Plans. In the event that the terms of any of the Company’s
employee benefit plans provide for the vesting or distribution of benefits on a
date earlier than the date set forth in this Agreement, such earlier date shall
prevail.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date set forth above:

 

The Company By:      

--------------------------------------------------------------------------------

   

Matthew J. Espe

Chairman & CEO

The Executive  

--------------------------------------------------------------------------------

William S. Urkiel

 

19